Celebrezze, C. J.,
dissenting. The critical issue in this case is the legality of the Ashtabula County jury commissioner’s informal, ad hoc, “key man” juror selection procedure, a practice that has been totally banned at the federal level. Since I believe that the jury commissioner’s actions violated the primary goals of R. C. Chapter 2313 — insuring random selection of jurors from a cross-section of the community and affording all citizens the opportunity to be considered for jury service — I respectfully dissent.
The jury commissioner’s “key man” system works as follows: the commissioner consults with people who, in his estimation, are “prominent” citizens of the community. These “prominent” citizens, in turn, recommend people with “good reputations” to the commissioner for service. As the commissioner stated: “the names that we select are typed and put on a ticket, and those names that we select go into the jury wheel.” (Emphasis added.) Evidently, approximately 75 percent of all jurors called for service in Ashtabula County are selected in this manner.
Although the majority opinion amply catalogs the litany of the jury commissioner’s statutory violations, his violation of R. C. 2313.12 is clearly the most serious infraction. R. C. 2313.12 provides:
“The exemptions of jurors shall be such as are prescribed by sections 2313.01 to 2313.46, inclusive, of the Revised Code, and the general statutes of the state. The commissioners of jurors alone shall decide upon their qualifications and exemptions up until the time of notice for service, except as otherwise expressly provided in such sections; but the court may review and decide upon their qualifications and exemptions upon a written application and satisfactory legal proof at any time after they are notified and attend. The commissioners, upon request, shall issue to a person entitled to an exemption a certificate of that fact, which shall exempt the person to whom it is granted from jury duty during the time specified therein. Said commissioners shall keep a record of all proceedings before them or in their office, and of all persons exempted and *141the time and reasons for such exemptions. ” (Emphasis added.)
In the case at bar, there is no record of what people were excluded from service by the jury commissioner, the number of people excluded, or the reasons for that exclusion. R. C. 2313.12 was specifically designed to curb the unchecked, unbridled discretion of the jury commissioner in the jury selection process. As the Comment to R. C. 2313.12 provides:
“This section safeguards against abuse of discretion by commissioners, by providing for a review by the courts pertaining to such qualifications and exemptions, but it reduces to a minimum the duty of the courts to pass upon exemptions generally.”
Consequently, the jury commissioner’s failure to follow R. C. Chapter 2313 and the resultant lack of documentation preclude any meaningful judicial review of whether any cognizable, economic, social, religious, racial, sexual, political or geographical group was systematically excluded from grand or petit juries in Ashtabula County.
Controlling precedent of the United States Supreme Court indicates that appellee should not be required to demonstrate actual prejudice in order to prevail in a juror selection challenge. This is a burden that could never be met. As the court stated in Peters v. Kiff (1972), 407 U. S. 493, 504:
“It is in the nature of the practices here challenged that proof of actual harm, or lack of harm, is virtually impossible to adduce. For there is no way to determine what jury would have been selected under a constitutionally valid selection system, or how that jury would have decided the case. Consequently, it is necessary to decide on principle which side shall suffer the consequences of unavoidable uncertainty. See Speiser v. Randall, 357 U. S. 513, 525-526 (1958); In re Winship, 397 U. S. 358, 370-373 (1970) (Harlan, J., concurring). In light of the great potential for harm latent in an unconstitutional jury-selection system, and the strong interest of the criminal defendant in avoiding that harm, any doubt should be resolved in favor of giving the opportunity for challenging the jury to too many defendants, rather than giving it to too few.”
See, also, Fay v. New York (1947), 332 U. S. 261 (proving prejudice in the juror selection process is improbable).
*142As the majority correctly points out, this court has ruled that:
“Unless prejudice to the defendant or the systematic and intentional exclusion of a group is shown, we will not reverse a judgment because of minor and technical defects in jury-selection procedures.” (Emphasis added.) State v. Strodes (1976), 48 Ohio St. 2d 113, at pages 115-116.
The case subjudice is readily distinguishable from State v. Strodes, supra, because: (1) the lack of R. C. 2313.12 records prevents us from determining whether a group has been systematically and intentionally excluded from jury service and (2) a rampant, ongoing disregard for the juror selection statutes does not constitute, in my judgment, a minor, technical defect.
The majority opinion, while conceding that: (1) the jury commissioner committed statutory violations and (2) these practices should not be countenanced, fails to impose the sanctions and grant the remedies which exist to secure compliance with R. C. Chapter 2313.1 must ask my colleagues in the majority, then, what good it does to have these juror selection procedures in the first place if this court is not going to enforce them?
The right to a trial by jury in criminal cases is a right that is fundamental to the American scheme of justice and must be recognized by the states as part of their obligation to extend due process of law to all persons within their jurisdiction. See Duncan v. Louisiana (1968), 391 U. S. 145. See, generally, Ham v. South Carolina (1973), 409 U. S. 524. The right to trial by jury, with its roots in the Magna Carta, was planted in America by the English colonists. The King of England’s interference with the right to a jury trial was one of the underlying causes of the American Revolution. To now have the majority dismiss this precious right in such a cursory manner and condone — instead of condemn — the actions of the jury commissioner and his self-appointed helpers betrays our constitutional heritage.
As the court ruled in State v. Strodes, supra, a defendant is entitled to a jury panel selected by the best method that thoughtful individuals, who are cognizant of the practicalities of selection and the inherent problems involved therein, have *143been able to develop. The informal, ad hoc, “key man” system employed in Ashtabula County is not, in my estimation, the best method of selecting jurors.
Accordingly, for all the foregoing reasons, I would affirm the judgment of the Court of Appeals.
W. Brown and Sweeney, JJ., concur in the foregoing dissenting opinion.